Exhibit 10.9


AMENDMENT NUMBER ONE
TO THE
BRIGHTHOUSE SERVICES, LLC AUXILIARY SAVINGS PLAN


The BRIGHTHOUSE SERVICES, LLC AUXILIARY SAVINGS PLAN (the “Plan”) is hereby
amended, effective as of January 1, 2017, as follows:


1.
Section 3.1(d) of the Plan is hereby amended in its entirety to read as follows:

“(d)    Special Contributions.
(i)
Company Matching Contributions and Profit Sharing Contributions, as set forth in
subsections (b) and (c), respectively, are made to the Plan on behalf of certain
Participants to restitute the Company contributions that would have been made to
their MetLife Auxiliary Savings and Investment Plan account for the deferral
election made in 2015 under the legacy MetLife Leadership Deferred Compensation
Plan for compensation payable in 2017.  A list of the Participants and the
restitution amount contributed on behalf of each Participant are provided in
Appendix A.

(ii)
Company Matching Contributions, as set forth in subsection (b), are made to the
Plan on behalf of certain Participants, who were transferred from MetLife Group,
Inc. to the Company during the period from January 1, 2017 to August 4, 2017, to
restitute the Company Matching Contributions that would have been made to their
Plan account but for the coordination and aggregation of the applicable annual
limits under Code§401(a)(17) between the BSP Plan and MetLife Savings and
Investment Plan. A list of the Participants is provided in Appendix B.”





IN WITNESS WHEREOF, this amendment has been executed by the Plan Administrator
thereof, on this 9th day of August, 2017.




Plan Administrator


/s/ Mark Davis            
Mark Davis




Witnessed by:


/s/ Elyse Moore        


1

